Citation Nr: 1742137	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-11 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus and coronary artery disease.  


REPRESENTATION

Veteran represented by:	American Legion


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1966 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Chicago, Illinois.  

The matter was previously remanded in September 2016 for additional development to address an inadequate medical opinion.  It is now back before the Board for appellate consideration.  


FINDING OF FACTS

Hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure, did not manifest within one year of service discharge, and is not caused or aggravated by the Veteran's service-connected diabetes mellitus, and/or coronary artery disease.


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).







REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran was provided this required notice and information regarding his claim for service connection for his hypertension in a letter dated May 2008.  He has not alleged any notice deficiency during the processing and adjudication of his claims.  

Next, VA has a duty to assist the claimant in the development of the claim.  This duty includes assisting him in the procurement of service treatment records, private treatment records, providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In March 2002, the VA requested additional Service Treatment Records, including the Veteran's separation examination from National Personnel Records Center.  However, those records could not be found and obtained.  After a second attempt was made in December 2010, the National Personnel Records were unable to locate such records and concluded that all efforts have been exhausted and further attempts to locate the files would be futile.  VA has also attempted to obtain the Veteran's Social Security Administration Records.  However, those records were also unavailable.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein.  The Veteran was afforded a VA examination in December 2004, July 2008, February 2016, and January 2017.  The Board finds that the VA examination reports are adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in January 2017.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38. U.S.C.A. § 1110; 38 C.F.R. § 3.303 (a)(2016).  "To establish a right to compensation for a present disability, a Veteran must show," (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e. a nexus, between the present disability and the disease or injury incurred or aggravated during service."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has aggravated the nonservice-connected disability for which service connection is sought.  See 38 C.F.R. § 3.310 (2016). 

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

With respect to herbicide exposure, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era and has a disease listed at 38 C.F.R. § 3.309 (e) shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307 (a)(6)(iii).  Diseases associated with herbicide exposure for purposes of the presumption include diabetes mellitus and coronary artery disease. 38 C.F.R. § 3.309 (e).  VA has extended the presumption of exposure to Agent Orange and the presumption of service connection for both diseases to a Vietnam-era veteran who served in Thailand at certain designated bases, and whose duties placed him or her on or near the perimeter of the base where Agent Orange was sprayed.  VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, 2.C.10.  VA has identified several bases in Thailand, including U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, that qualify for this consideration.  As such, herbicide exposure should be acknowledged on a facts found or direct basis if a United States Air Force veteran served at one of the air bases as a security policeman, a security patrol dog handler, a member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluations, or other credible evidence, during the Vietnam era, from February 28, 1961, to May 7, 1975.  VA Adjudication Manual, M21-1, Part IV, Subpart ii, Chapter 1, Section H (5) (emphasis added).  

By way of history, the Veteran was granted service connection for diabetes mellitus in August 2002.  In his March 2004 statement, the Veteran asserted that his diabetes mellitus had worsened and consequently caused secondary health problems with his prostate, nervous system, and his heart.  He was later granted an increase rating at 20 percent disabling.  Then, in March 2011, the Veteran was granted service connection for a coronary artery disease associated with herbicide exposure.  It is the Veteran's contention that his service connected coronary artery disease and diabetes mellitus caused or aggravated his hypertension.  The Veteran also claims that his exposure to herbicides during his deployment to the Republic of Vietnam has caused his hypertension.  

The Veteran's Service Treatment Records (STR) dated August 1966 did not note any problems regarding his heart or vascular system.  Pursuant to that examination, the Veteran was considered qualified for enlistment.  

In January 2004, the Veteran visited his private physician for tachycardia.  Upon examination, his blood pressure was 142/100 and the physician assessed that the Veteran suffered from hypertension.  Shortly after, the Veteran sought treatment for a congestive heart failure and coronary disease in February 2004.  The physician noted that cardiac risk factors include diabetes.  He also noted that the Veteran had a history of hypertension and was treated with medication.  Upon evaluation, his pulse was 72 irregular and his blood pressure read 140/70.  After his Adult Transthoracic Echocardiogram, the physician found mild evidence of pulmonary hypertension in April 2004.  

The Veteran was afforded a VA examination in December 2004 to assess the severity of his diabetes.  The Veteran's blood pressure was recorded at 166/78, 142/78, and 148/46.  Based on the VA examiner's impression, he opined that while essential hypertension is present, there is no causal relationship between diabetes mellitus and essential hypertension, except in cases of advanced renal disease, which the Veteran does not have.  Therefore, it was less likely as not that essential hypertension is a complication of diabetes mellitus.  

In his January 2008 statement, the Veteran asserted that his diabetes has continued to worsen, causing the progression of his high blood pressure.  However, in a VA treatment record dated February 2008, the Veteran reported to the physician that he his medication did not cause any side effects involving his blood pressure and that his blood pressure was well controlled.  His blood pressure during that visit read 120/68.  Shortly after, the Veteran underwent another VA examination in July 2008 to again assess the severity of his diabetes.  The Veteran's blood pressure was recorded at 139/80, 140/90, and 138/82.  The examiner opined that the while hypertension was a potentially related condition, he ultimately concluded that hypertension is not a complication of the Veteran's diabetes.  As part of his rationale, the examiner confirmed that the Veteran did not have a condition that would cause high blood pressure, such as a renal disease.  Furthermore, the examiner concluded that the Veteran's hypertension was not increased or worsened by his diabetes.  

In November 2010, the Veteran visited a VA treatment record for a follow up for his diabetes and hypertension.  Again, the Veteran denied any medication side effects on his hypertension and added that his blood pressure was under controlled.  His physician however instructed that the Veteran control his salt intake, and to maintain a healthy weight and monitor his blood pressure on a regular basis, to control his blood pressure.  

In March 2013, the Veteran underwent another VA examination pertaining to his diabetes mellitus and its complications.  While the Veteran was found to have developed peripheral neuropathy, the examiner did not find that hypertension was at least 50 percent related to his worsening diabetes.  The Veteran had normal renal function and his blood pressure reading was 133/76.  

After finding sufficient new and material evidence to reopen the Veteran's claim for service connection for hypertension in November 2015, the issue was remanded to afford the Veteran a VA examination to address the etiology of his hypertension.  Subsequently, he was scheduled for an examination in February 2016.  There, the examiner confirmed a diagnosis of hypertension.  Upon evaluation, his blood pressure readings were 132/72, 131/71, and 133/73.  In conclusion, the examiner opined that the Veteran's hypertension was less likely than not caused by or permanently aggravated by the Veteran's service connected diabetes.  Similar to a previous examination, the examiner reiterated that here was no medical research to support a causal relationship between diabetes mellitus and essential hypertension, except in cases involving renal diseases.  In regards to his coronary artery disease, the examiner opined that it was less likely than not that the cause of the Veteran's hypertension.  The examiner also stated that it was less likely than not that his coronary artery disease aggravated his hypertension.  In his rationale, the examiner stated that coronary artery disease does not cause essential hypertension because hypertension is controlled by vascular tone.  Vascular tone is not controlled by coronary artery disease.  The examiner also found that his hypertension is less likely than not caused by the Veteran's exposure to herbicide during his military service.  The examiner stated that extensive research on hypertension revealed no definitive medical evidence linking hypertension to herbicide exposure.  He also added that since one third of the United States adult population suffers from high blood pressure, medical science will need to establish a stronger link before its association becomes presumptive.  

When the matter returned to the Board in September 2016, it was once again remanded for further development.  In that remand, the Board found that the February 2016 VA examination report was inadequate and failed to comply with the November 2015 remand directives.  Another examination was necessary to adequately address whether or not the Veteran's hypertension may have been caused his exposure to herbicides.  

The Veteran was subsequently scheduled for another VA examination in January 2017.  Upon examination, the Veteran blood pressure readings were 161/74, 152/77, and 144/80.  On average, his reading was 152/77.  The examiner concluded that the Veteran's hypertension is not shown to have manifest during service or within one year of service.  He went to state that the Veteran's hypertension is less likely than not directly or secondarily related to his history of military service in Vietnam, including Agent Orange exposure.  In his rationale, the examiner explained that while studies have found conflicting evidence of increased risk for hypertension in Vietnam veterans, there is evidence demonstrating that the vast majority of risk for hypertension is due to other factors outside of Agent Orange exposure.  A study of Vietnam veterans revealed that veterans who did not serve in Vietnam had hypertension at a rate of 64.4 percent and those who served in Vietnam had hypertension at a rate of 72.2 percent.  This shows that individuals of this age group are very likely to have hypertension regardless of Vietnam location of service and that service in Vietnam adds approximately 7 percent more likelihood of hypertension to the group.  In referring to the Veteran's medical literature that supports his claim for hypertension, the VA examiner explained that the cited medical study did not support an argument for hypertension as a secondary condition, but rather that diabetes and hypertension are associated.  Together, the two diseases form a risk for coronary and renal diseases.  The VA examiner emphasized the difference between association and causation.  Diabetes can directly cause hypertension when it is shown to independently damage the kidneys prior to the onset of hypertension.  In the Veteran's case, there is no medical evidence indicative of a kidney condition.  Instead of a causation relationship, the two conditions tend to occur together due risk factors such as age, obesity, and bad dietary habits.  Based on these reasons, the Board does not find a nexus relationship between the Veteran's herbicide exposure and his hypertension.  

Upon review of the record, the Board finds that the preponderance of the probative evidence is against the claim of service connection for hypertension.  The December 2004 VA examiner found that since the Veteran did not have a renal disease, there was no causal relationship between the Veteran's hypertension and diabetes.  This was again confirmed by the July 2008 VA examiner.  That examiner also added that there was no evidence that diabetes had aggravated the Veteran's hypertension.  The same was also concluded by the February 2016 VA examiner, post remand.  He also explained that in the absence of an advanced renal disease, there was no relationship between the Veteran's hypertension and diabetes.  

With regards to the Veteran's coronary artery disease, the Board also found a lack of evidence supporting the Veteran's claim.  Pursuant to the November 2015 remand, the February 2016 VA examiner found that it was less likely than not that the Veteran's hypertension is less likely than not caused by or permanently aggravated by the Veteran's coronary artery disease.  The examiner explained that hypertension is an increase in vascular tone, which causes increased vascular resistance.  Since coronary artery disease does not control vascular tone, it has no effect on the Veteran's hypertension.

To the extent the Veteran believes that his hypertension is related to his herbicide exposure or a service-connected disability, as a lay person, he has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau, supra (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the etiology of hypertension is a matter not capable of lay observation and requires medical expertise to determine.  Specifically, the question of causation of such disorder, to include whether such is related to herbicide exposure and/or is caused or aggravated by his service-connected disabilities, involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  See Woehlaert, supra.  Accordingly, the Veteran's opinion as to the etiology of his hypertension is not competent evidence and, consequently, is afforded no probative weight.
The Board further acknowledges that hypertension is considered a chronic disease and is subject to presumptive service connection on such basis. However, the Veteran does not contend, and the evidence does not show, that he manifested hypertension within one year of service or that he experienced a continuity of symptomatology of such chronic disease thereafter. Therefore, presumptive service connection based upon a chronic disease need not be further addressed.  See Robinson v. Shinseki, 557 F.3d 1355, 1361 (2008).  

Therefore, hypertension is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include herbicide exposure, did not manifest within one year of service discharge, and is not caused or aggravated by the Veteran's service-connected diabetes mellitus, type II, and/or ischemic heart disease.  Consequently, service connection for such disorder is not warranted.


ORDER

Entitlement to service connection for hypertension, to include as due to herbicide exposure and as secondary to service-connected diabetes mellitus and coronary artery disease is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


